DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims are 1-3, 5-9, and 11 rejected under 35 U.S.C. 103 as being unpatentable over Mack (US 20120210498) in view of Hamerly (US 20110227700).
In claim 1, Mack discloses an article of personal protective equipment (PPE) (Fig. 1, 11, Fig. 5, 10), comprising: a first sensor (Fig. 6 102s, Fig. 3 30 or 20) that detects whether the article of PPE is being worn by a user (Abstract “worn”); a processing 
Mack does not disclose a total length of time that the article of PPE is being worn by the user over a service life of the article of PPE (Emphasis added).
Hamerly teaches tracking the usage of components of the PPE (Par. 1, Par. 22) and comparing the usage against service life to determine a remaining service life. (Par 51, Par. 67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention wad filled to have data include a total length of time that the article of PPE is being worn by the user over a service life of the article of PPE (Emphasis added) based on the teachings of Hamerly in order to schedule and replace components as there end of service life approaches (Par. 69 “change out schedule”), thus leading to a more efficient product. 

In claim 3, Mack discloses wherein the first sensor is one of: an accelerometer, a capacitive sensor, a capacitive touch switch, a pressure switch, an acoustic sensor, a reed switch, a temperature sensor, a pressure sensitive switch, a gas sensor, a flow sensor and an optical sensor (Par. 29 “capacitive sensor”, “pressure sensor”).
In claim 5, Mack discloses a sealing membrane in contact with the skin of the user when the user is wearing the article of PPE (Fig. 3, Fig. 5, Par. 29 contact with forehead), wherein the first sensor is disposed in the sealing membrane in order to sense contact of the sealing membrane with the skin of the user (Par. 46 “membranes”).
In claim 6, Mack discloses a second sensor (Fig. 3 30, Fig. 5 102), wherein the second sensor detects whether the article of PPE is in active use (Par. 13 examiner considers disabling the power when helmet is not in place to be said detects whether the article of PPE is in active use) and wherein active use corresponds to power being supplied to the article of PPE (Par. 13, examiner notes that in order to reduce power when active use is not sensed, power would be required when in use).
In claim 7, Mack discloses all of claim 6. Mack further discloses wherein the second sensor detects whether the article of PPE is in active use by detecting at least one of: the article of PPE being powered “ON”, or actuation or movement of a component of the article of PPE relative to the remainder of the article of PPE (Par. 13).

Mack does not explicitly disclose wherein usage data further comprises a total length of time the article of PPE is in active use over the service life of the article of PPE (emphasis added).
Hamerly teaches tracking the usage of components of the PPE (Par. 1, Par. 22) and comparing the usage against service life to determine a remaining service life. (Par 51, Par. 67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention wad filled to have usage data further comprises a total length of time the article of PPE is in active use over the service life of the article of PPE (emphasis added) based on the teachings of Hamerly in order to schedule and replace components as there end of service life approaches (Hamerly Par. 69 “change out schedule”), thus leading to a more efficient product. 
In claim 9, Mack does not explicitly disclose wherein the processing module uses the usage data to determine necessary servicing or end-of-life of the article of PPE.
Hamerly teaches wherein the processor uses the usage data to determine necessary servicing or end-of-life of the article of PPE (Par. 67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the processor uses the usage data to determine necessary servicing or end-of-life of the article of PPE as taught by Hamerly in order to schedule and replace components of the PPE as end of service life neared (Hamerly Par. 67, 69).
.

Claims 10, 12-17, and 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mack in view of Hamerly and in further view of Tobias (US 20150020800).
In claim 10, Mack in combination with Hamerly discloses all of claim 9. Mack further discloses wherein the article of PPE is a powered device (Par. 13, “power”), Mack does not explicitly disclose wherein the processor disables the device’s ability to power “ON” upon determining necessary servicing or end-of-life of the article of PPE.
Tobias teaches wherein the processor disables the device’s ability to power “ON” upon determining necessary servicing or end-of-life of the article of PPE (Par. 80).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the processor disables the device’s ability to power “ON” upon determining necessary servicing or end-of-life of the article of PPE as taught by Tobias in order to save power (Tobias Par. 80).
In claim 12, Mack discloses an article of personal protective equipment (PPE) (Fig. 1, 11, Fig. 5, 10), comprising: a first sensor (Fig. 6 102s, Fig. 3 30 or 20) that detects whether the article of PPE is being worn by a user (Abstract “worn”); a processing module (Fig. 3, 58, Fig. 6 112) configured to measure a total length of time that the article of PPE is being worn by the user (Par. 47 examiner considers the time period over which the helmet was worn to be the equivalent to said total length of time), 
Mack does not explicitly disclose an environmental sensor that detects an environmental factor and storing “information indicative of the environmental factor”; a total length of time that the article of PPE is being worn by the user over a service life of the article of PPE (Emphasis added).
Hamerly teaches tracking the usage of components of the PPE (Par. 1, Par. 22) and comparing the usage against service life to determine a remaining service life. (Par 51, Par. 67).
Tobias teaches an environmental sensor (Fig. 2, 252) that detects an environmental factor (fig. 4, 490).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention wad filled to have data include a total length of time that the article of PPE is being worn by the user over a service life of the article of PPE (Emphasis added) based on the teachings of Hamerly in order to schedule and replace components as there end of service life approaches (Par. 69 “change out schedule”), thus leading to a more efficient product. Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to use an environmental sensor that detects an environmental factor as taught by Tobias in Mack and store that data as taught by Mack 
In claim 13, Mack does not disclose wherein the environmental sensor detects at least one of the following environmental characteristics: air quality and ambient noise levels.
Tobias teaches wherein the environmental sensor detects at least one of the following environmental characteristics: air quality and ambient noise levels (Par. 24).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the environmental sensor detects at least one of the following environmental characteristics: air quality and ambient noise levels as taught by Tobias in Mack in order to apply the system of Mack to a respirator mask environment, thus applying the benefits of Mack’s proximity sensors detecting if the gear is being warn to a respirator mask.
In claim 14, Mack, Hamerly, and Tobias disclose all of claim 13. Mack does not disclose wherein the environmental sensor generates an environmental rating based on the detected environmental characteristics.
Tobias teaches wherein the environmental sensor generates an environmental rating based on the detected environmental characteristics (Par. 77).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the environmental sensor generates an environmental rating based on the detected environmental characteristics as taught by Tobias in Mack in order to apply the system of Mack to a respirator mask environment, 
In claim 15, Mack, Hamerly, and Tobias disclose all of claim 14. Mack does not disclose wherein the information indicative of the environmental factor within the usage data comprises the environmental rating.
Tobias teaches wherein the information indicative of the environmental factor within the usage data comprises the environmental rating (Par. 77).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the information indicative of the environmental factor within the usage data comprises the environmental rating as taught by Tobias in Mack in order to apply the system of Mack to a respirator mask environment, thus applying the benefits of Mack’s proximity sensors detecting if the gear is being warn to a respirator mask.
In claim 16, Mack discloses wherein the article of PPE is one of: a mask, a respirator, a hard hat, a welding helmet, protective hearing muffs, an eye protector, protective clothing, safety footwear or a fall protection harness (Fig. Fig. 1, Fig. 5, hard hat, protective clothing).
In claim 17, Mack discloses wherein the first sensor is one of: an accelerometer, a capacitive sensor, a capacitive touch switch, a pressure switch, an acoustic sensor, a reed switch, a temperature sensor, a pressure sensitive switch, a gas sensor, a flow sensor and an optical sensor (Par. 29 “capacitive sensor”, “pressure sensor”).
In claim 19, Mack discloses a sealing membrane in contact with the skin of the user when the user is wearing the article of PPE (Fig. 3, Fig. 5, Par. 29 contact with 
In claim 20, Mack discloses a second sensor (Fig. 3 30, Fig. 5 102), wherein the second sensor detects whether the article of PPE is in active use (Par. 13 examiner considers disabling the power when helmet is not in place to be said detects whether the article of PPE is in active use) and wherein active use corresponds to power being supplied to the article of PPE (Par. 13, examiner notes that in order to reduce power when active use is not sensed, power would be required when in use).
In claim 21, Mack, Hamerly and Tobias discloses all of claim 20. Mack further discloses wherein the second sensor detects whether the article of PPE is in active use by detecting at least one of: the article of PPE being powered “ON”, or actuation or movement of a component of the article of PPE relative to the remainder of the article of PPE (Par. 13).
In claim 22, Mack, Hamerly and Tobias discloses all of claim 20. Mack further discloses wherein usage data further comprises a total length of time the article of PPE is in active use (Par. 47).
Mack does not explicitly disclose wherein usage data further comprises a total length of time the article of PPE is in active use over the service life of the article of PPE (emphasis added).
Hamerly teaches tracking the usage of components of the PPE (Par. 1, Par. 22) and comparing the usage against service life to determine a remaining service life. (Par 51, Par. 67).
over the service life of the article of PPE (emphasis added) based on the teachings of Hamerly in order to schedule and replace components as there end of service life approaches (Hamerly Par. 69 “change out schedule”), thus leading to a more efficient product.
In claim 23, Mack does not explicitly disclose wherein the processor uses the usage data to determine necessary servicing or end-of-life of the article of PPE.
Tobias teaches wherein the processor uses the usage data to determine necessary servicing or end-of-life of the article of PPE (Par. 80).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the processor uses the usage data to determine necessary servicing or end-of-life of the article of PPE as taught by Tobias in order to save power (Tobias Par. 80).
In claim 24, Mack, Hamerly and Tobias discloses all of claim 23. Mack further discloses wherein the article of PPE is a powered device (Par. 13, “power”), Mack does not explicitly disclose wherein the processor disables the device’s ability to power “ON” upon determining necessary servicing or end-of-life of the article of PPE.
Tobias teaches wherein the processor disables the device’s ability to power “ON” upon determining necessary servicing or end-of-life of the article of PPE (Par. 80).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the processor disables the device’s ability to power .

Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive. In regards to applicants arguments for claim 1 on pages 7-12 and respectively claim 12, claim 9 and 10 on pages 11-12 and respectively 23 and 24, new art has been added to address the amended claim. In regards to applicant’s arguments for claim 15 on page 12, the examiner respectfully disagrees. Tobias states “a defined portion of the cartridge has been saturated with a contaminant based on the sample of air that has traversed the substantial portion of the filter” and “a level (e.g., concentration) of contaminants reaches a defined point, the determination that the defined portion of the cartridge has been saturated with the contaminants can be made” examiner considers a determination of contamination based on air traveling through the filter to fall within the scope of the claimed “environmental rating”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see h15ttps://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.J.B/Examiner, Art Unit 2865                                                                                                                                                                                             
/LINA M CORDERO/Primary Examiner, Art Unit 2857